DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/05/2021.  Claims 1-3, 5-6, 8-11, 13-14, and 16-24 are still pending in the application.

Drawings
The drawings were received on 04/05/2021.  These drawings are approved.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is an improper dependent claim because it depends from the cancelled claim 7.  In accordance with the claim language, the claim should depends from base claim 1.  It shall be treated so hereinbelow for examining purpose.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogge, Jr. et al (US 5,436,405) (hereinafter “Hogge”).
Regarding claim 19, in accordance with Hogge reference entirety, Hogge teaches a method (Fig. 2 and corresponding description begins in col. 3, line 15 and thereinafter), comprising: forming a signal via (not shown; inherent) in a circuit board (Fig. 1; 10 or Fig. 2; 18) (col. 1, lines 21-57 and thereinafter, it is disclosed microstrip conductor 14 may be deposited by thin-film techniques using deposition in a vacuum by electron-beam  … microstrip conductor.  Col. 3, lines 15-10, it is also disclosed microstrip configuration 18 also includes the same components as configuration 10 of Fig. 1. Thus, it is inherent there is a via signal at the ends of the microstrip conductor 14/22); forming a transmission line (22) on a first surface of the circuit board (Fig. 2; 18), wherein the transmission line (22) is electrically connected to the signal via (not shown) at a via transition (col. 5, lines 9-27 and thereinafter, it is also discussed configuration 18 is included structure, such as a computer board, which supports circuitry assembly at least in part by an automated assembly machine .. a solder paste is deposited where subsequent electrical components are to be affixed to a board); forming a ground structure (26 and 28) on the first surface of the circuit board (18), wherein the ground structure (26 and 28) includes an aperture that surrounds the transmission line (22); and see Fig. 2 for connection details and description begins in col. 3, line 15 to col. 5, line 65 for description pertaining the microstrip configuration 18 in a manner as explained in the anticipation of claim 1 in the previous office action and reiterate hereinafter.  Hogge, in reference to Fig. 2 and corresponding description begins in col. 3, line 14 to col. 5, line 54: “FIG. 2 illustrates a perspective view of a microstrip configuration .. includes a substrate 20 supporting a microstrip conductor 22 and a ground plane 24. Substrate 20 also support individual strip ground conductors 26 and 28 along each side of, and substantially parallel to, microstrip conductor 22.  Ground conductors 26 and 28 typically have the same dimensions as microstrip conductor 22 … this distance reduces any affect the device could have one the electric field associated with microstrip conductor 22).
Regarding claim 20, in addition to features recited in base claim 19 (see rationales discussed above), Hogge also discloses wherein the RF suppression structures (34a and 34b) are low ohm resistors, and wherein the low ohm resistors are placed over the transmission line (22) in a pick and place operation (col. 5, lines 9-22 and thereinafter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-11, 13, 16-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hogge in view of the admitted prior art.
claim 1, in accordance with Hogge reference entirety, Hogge shows a circuit assembly (Fig. 2 and corresponding description begins in col. 3, line 15 and thereinafter), comprising: 
a transmission line (Fig. 2; 22 and col. 3, line 22; microstrip conductor 22);  
	a ground plane (Fig. 2; 26 and 28), wherein the ground plane extends along opposite sides of the transmission line (22) (col. 3, lines 23-25 and thereinafter, ground conductors 26 and 28 run along each side of, and substantially parallel to, microstrip conductor 28); and 
	a first low ohm resistor (Fig. 2; 34a) (col. 4, lines 13-37 and thereinafter, it is disclosed low impedance device 34a connected between contact pads 26a and 28a), 
wherein the first low ohm resistor (34a) has a first contact (26a) electrically connected to the ground plane on a first side (26) of the transmission line (22) (Fig. 2 depicts the connection as it is described in col. 4, lines 13-14), 
wherein the first low ohm resistor (34a) has a second contact (28a) electrically connected to the ground plane on a second side (28) of the transmission line (22) (Fig. 2 depicts the connection as it is described in col. 4, lines 13-14), and 
wherein at least a portion of the first low ohm resistor (34a) extends over the transmission line (22) (Fig. 2 depicts the connection details of low impedance device 34a as it is described in col. 4, lines 19-22); and
a first signal via (23 or 28) (Fig. 2; 26 or 29 and col, 3; line 29), Fig. 2 and col. 4, lines 21-32:  “the low impedance of device 34a (e.g., less than 0.05 Ohms), the amount … a ground potential overlying microstrip 22 … any field created by devices proximate low impedance device 34a is shielded from microstrip conductor 22.”  In addition, col. 3, lines 22-55; placements of ground conductor 26 and 28 (considered as signal via) against microstrip conductor 22 (considered as transmission line) are also discussed).
It appears that Hogge fails to explicitly further disclose the claimed limitation of “a first signal via, wherein the first signal via extends in a direction perpendicular to the transmismission line” such that “the first signal via is electrically connected to the transmission line.”  However, such limitation lacks thereof from Hogge’s teaching is well-known in the art and taught by the admitted in the art of recorded.
In an analogous in the same field of endeavor and in the background of the instant application in paragraph [0024] pertaining the teaching of the admitted prior art,  it is disclosed “As background … The signal line 204 generally includes a transmission line or section 208 that in this example extends between a first signal via transition or first via transition 212 and a second signal via transition or second via transition 216.  The first via transition 212 is at a first end of the transmission 208, and is the point or area at which a first signal via 220 that extends in a direction that is generally perpendicular to the first (e.g., top) and second (e.g., bottom) surfaces of the circuit assembly 200 is connected to the transmission line 208.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit instant application; background discussed in paragraph [0023] and thereinafter).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Hogge in view of the admitted prior art also discloses a second low ohm resistor (34b) (Hogge; Fig. 2; 34b and col. 4, line 55 to col. 5, line 22), wherein the second low ohm resistor (34b) has a first contact (26b) electrically connected to the ground plane on a first side (26) of the transmission line (22), wherein the second low ohm resistor (34b) has a second contact (28b) electrically connected to the ground plane on a second side (28) of the transmission line (22), and wherein at least a portion of the second low ohm resistor (34a) extends over the transmission line (22) (Hogge; Fig. 2 depicts the connection details of low impedance device 34b as it is described in col. 4, lines 55-60).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the first low ohm resistor (34a) is spaced apart from the second low ohm resistor (34b) by a ; col. 4, lines 58-63 and thereinafter, it is also disclosed low impedance 34b is affixed to configuration 18 at a predetermined spacing from low impedance device 34a.  This spacing is further disclosed to be less than or equal to one-eighth of the wavelength of the signal to be shielded). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 5, in addition to features recited in base claim 3 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the fraction is 1/32  (Hogge; col. 4, line 61 to col. 5, line 8 and thereinafter, it is disclosed the spacing is less than or equal to 1/8 of the wavelength of the signal to be shielded or it is determined based on a shorter wavelength to extend shielding effect along the length of microstrip conductor 22.  Such disclosure appears to encompass the claimed limitation). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
claim 6, in addition to features recited in base claim 2 (see rationales discussed above), Hogge in view of the admitted prior art also discloses a third low ohm resistor (not shown; inherent); and a first signal via, wherein the third low ohm resistor is placed over a transition between the first signal via and the transmission line (Hogge; a third low ohm resistor being placed in a manner as the first or the second low ohm resistor is not show, but it is inherent because in col. 5, line 15-19 and thereinafter, it is further disclosed in verbatim “Because of these advantages, low impedance device 34a and 34b (as well as additional ones if used) are preferably components which are compatible with such an automated assembly machine.”). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the transition between the first signal via (26a and 28a) and the transmission line (22) is at a first end (location of 34a) of the transmission line (22) , and wherein the transition between the second signal via (26b and 28b) and the transmission line (22) is at a second end (location of 34b) of the transmission line (22) (Hogge; connection details of 34a and 34b and its ground conductor 26 and 28 as well as locations along the microstrip conductor 22 are depicted in Fig. 2 and described in col. 3, line 15 to col. 5, line 22). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein a spacing between each low ohm resistor (34a) and an adjacent low ohm resistor (34b) is no more than 1/4 of a wavelength of a signal to be carried by the transmission line (22) (Hogge; Fig. 2 for connection details of 34a and 34b along microstrip conductor 22.  Moreover, col. 4, line 61 to col. 5, line 8 and thereinafter, it is also disclosed the spacing is less than or equal to 1/8 of the wavelength of the signal to be shielded or it is determined based on a shorter wavelength to extend shielding effect along the length of microstrip conductor 22.  Such disclosure appears to encompass the claimed limitation.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit 
 Regarding claim 10, in addition to features recited in base claim 2 (see rationales discussed above), Hogge in view of the admitted prior art also discloses a second signal via (26b and 28b), wherein the second low ohm resistor (34b) is placed over a transition between the second signal via (26b and 28b) and the transmission line (22) (Hogge; Fig. 2 for connection details of 34a and 34b along microstrip conductor 22 and their locations in Fig. 2 as well as ground conductors 26 and 28.  In addition, col. 4, lines 55-57, it is also disclosed in verbatim that “FIG. 2 further illustrates an additional low impedance device 34b connected between contact pads 26b and 28b.”  Moreover, col. 4, line 61 to col. 5, line 8 and thereinafter, it is also disclosed the spacing is less than or equal to 1/8 of the wavelength of the signal to be shielded or it is determined based on a shorter wavelength to extend shielding effect along the length of microstrip conductor 22.  Such disclosure appears to encompass the claimed limitation.). On the other hand and pertaining the admitted prior art, it is disclosed “As background … The signal line 204 generally includes a transmission line or section 208 that in this example extends between a first signal via transition or first via transition 212 and a second signal via transition or second via transition 216.  The first via transition 212 is at a first end of the transmission 208, and is the point or area at which a first signal via 220 that extends in a direction that is generally perpendicular to the first (e.g., top) and second (e.g., bottom) surfaces of the circuit assembly 200 is connected to the transmission line 208.”).  Therefore, the combination of Hogge and the admitted prior art will render the claimed limitation of “a second signal via, wherein the second signal via extends in the direction of perpendicular to the transmission line, and wherein the second low ohm resistor is placed over an area in which the second signal via is electrically connected to the transmission line.”
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Hogge in view of the admitted prior art also discloses a plurality of ground vias (26 and 28), wherein a first contact (26a) of the first low ohm resistor (34a) is at least one of adjacent or directly connected to a first one (26) of the ground vias (26 and 28), and wherein a second contact (28a) of the first low ohm resistor (34a) is at least one of adjacent or directly connected to a second (28) one of the ground vias (26 and 28) (Hogge; Fig. 2 for connection details of ground plane 24, microstrip conductor 22, ground conductors 26 and 28 and their contacts 26a and 28a as well as location of low impedance device 34a.  In addition, col. 4, lines 13-14, it is also discussed in verbatim that “Configuration 18 also includes a low impedance device 34a connected between contact pads 26a and 28a.”  Moreover, col. 4, line 61 to col. 5, line 8 and thereinafter, it is also disclosed the spacing is less than or equal to 1/8 of the wavelength of the signal to be shielded or it is determined based on a shorter wavelength to extend shielding effect along the length of microstrip conductor 22.  Such disclosure appears to encompass the claimed limitation.). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 13, in addition to features recited in base claim 1 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the first low ohm resistor (34a) has a resistance of less than 10 ohms (Hogge; col. 4, lines 13-19 and thereinafter; resistance of less than 0.05 ohms of low impedance device 34a is discussed).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 14, in accordance with Hogge reference entirety, Hogge discloses a circuit assembly (Fig. 2 and corresponding description begins in col. 3, line 15 and thereinafter), comprising: 
Fig. 2 depicts a microstrip configuration 18 and col. 3, lines 15-22 and thereinafter, it is also disclosed configuration 18 includes a substrate 20 supporting a microstrip conductor 22 and a ground plane 24);  
a plurality of radio frequency (RF) suppression structures (34a and 34b), wherein a first contact (26a or 26b) of each of the RF suppression structures (34a and 34b) is connected to the ground structure (20) on a first side of the transmission line (22), wherein a second contact (28a or 28b) of each of the RF suppression structures (34a and 34b) is connected to the ground structure (24) on a second side (28a or 28b) of the transmission line (22), and wherein a body portion of each of the RF suppression structures (34a and 34b) extends across at least a portion of the transmission line (22) (see Fig. 2 for connection details of configuration 18 and col. 4, line 13 to col. 5, line 22 for description about the connection details of all elements of configuration 18); and
at least a first via transition (Fig. 2; 26 or 28); 
It appears that Hogge fails to explicitly further disclose the claimed limitation of “wherein a body portion of a first one of the radio frequency suppression extends over an area of the first via transition.”  However, such limitation lacks thereof from Hogge’s teaching is well-known in the art and taught by the admitted in the art of recorded.
In an analogous in the same field of endeavor and in the background of the instant application in paragraph [0024] pertaining the teaching of the admitted prior art,  As background … The signal line 204 generally includes a transmission line or section 208 that in this example extends between a first signal via transition or first via transition 212 and a second signal via transition or second via transition 216.  The first via transition 212 is at a first end of the transmission 208, and is the point or area at which a first signal via 220 that extends in a direction that is generally perpendicular to the first (e.g., top) and second (e.g., bottom) surfaces of the circuit assembly 200 is connected to the transmission line 208.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention.  A motivation for doing so would be to overcome the drawbacks of the prior art in suppressing of unwanted RF emissions (instant application; background discussed in paragraph [0023] and thereinafter).
 	Regarding claim 16, in addition to features recited in base claim 14 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the radio frequency suppression structures (34a and 34b) are spaced apart (distance) from one another by a distance equal to or less than 1/4 of a wavelength of a highest frequency signal carried by the transmission line (22) (Hogge; col. 4, lines 58-63 and thereinafter, it is also disclosed low impedance 34b is affixed to configuration 18 at a predetermined spacing from low impedance device 34a.  This spacing is further disclosed to be less than or equal to one-eighth of the wavelength of the signal to be shielded).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 17, in addition to features recited in base claim 14 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the radio frequency suppression structures (34a and 34b) are low ohm resistors (Hogge; Fig. 2 for connection details of 34a and 34b along microstrip conductor 22.  Moreover, col. 4, line 61 to col. 5, line 8 and thereinafter, it is also disclosed the spacing is less than or equal to 1/8 of the wavelength of the signal to be shielded or it is determined based on a shorter wavelength to extend shielding effect along the length of microstrip conductor 22.  Such disclosure appears to encompass the claimed limitation.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
claim 21, in addition to features recited in base claim 1 (see rationales discussed above), Hogge in view of the admitted prior art also discloses  wherein the transmission line (22) is located within an aperture formed in the ground plane (14), and wherein the portions of the ground plane (24) that extend along opposite sides of the transmission line (22) are integral to one another (Hogge; col. 3, line 52 to col. 4, line 8: “It should also be noted that ground conductors 26 and 28 are in electrical contact with ground plane 24 through couplers 30 and 32, respectively.  In Fig. 2 … a cylindrical hole may be formed through the respective strip ground conductor, substrate 20 and ground plane 24 … ground plane 24 to the upper surface of substrate 20.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
Regarding claim 22, in addition to features recited in base claim 21 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein most of the length of the portion of the ground plane (24) that extends along a first side of the transmission (22) is a same distance from the transmission line (22) (Hogge; col. 3, line 52 to col. 4, line 8: “It should also be noted that ground conductors 26 and 28 are in electrical contact with ground plane 24 through couplers 30 and 32, respectively.  In Fig. 2 … a cylindrical hole may be formed through the respective strip ground conductor, substrate 20 and ground plane 24 … ground plane 24 to the upper surface of substrate 20.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
Regarding claim 23, in addition to features recited in base claim 14 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein the transmission line is located within an aperture formed in the ground structure, and wherein the portions of the ground structure that extend along opposite sides of the transmission line are integral to one another (Hogge; col. 3, line 52 to col. 4, line 8: “It should also be noted that ground conductors 26 and 28 are in electrical contact with ground plane 24 through couplers 30 and 32, respectively.  In Fig. 2 … a cylindrical hole may be formed through the respective strip ground conductor, substrate 20 and ground plane 24 … ground plane 24 to the upper surface of substrate 20.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
claim 24, in addition to features recited in base claim 23 (see rationales discussed above), Hogge in view of the admitted prior art also discloses wherein most of the length of the portion of the ground structure that extends along a first side of the transmission is a same distance from the transmission line (Hogge; col. 3, line 52 to col. 4, line 8: “It should also be noted that ground conductors 26 and 28 are in electrical contact with ground plane 24 through couplers 30 and 32, respectively.  In Fig. 2 … a cylindrical hole may be formed through the respective strip ground conductor, substrate 20 and ground plane 24 … ground plane 24 to the upper surface of substrate 20.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the teaching of the admitted prior art of via transition extending in a direction that is generally perpendicular to the surfaces of the circuit assembly connected to the transmission line into Hogge’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hogge in view of the admitted prior art and further in view of Taniguchi et al (US 0,374,304) (hereinafter “Taniguchi”).
Regarding claim 18, in addition to features recited in base claim 14 (see rationales discussed above), Hogge in view of the admitted prior art also discloses Hogge; Fig. 2 and col. 3, line 15 to col. 5, line 22).
It appears that Hogge in view of the admitted prior art fails to further explicitly disclose a second surface having a first antenna element connected thereon.  However, such limitation lacks thereof from Hogge is well-known in the art of antenna device and taught by Taniguchi.
In an analogous art in the same field of endeavor, Taniguchi teaches an electronic apparatus (Fig. 1; 101) includes an antenna unit (Fig. 1; AN), a circuit board (Taniguchi; Fig. 1; IM and SL).  The antenna unit (AN) is equated to the missing second surface having a first antenna connected thereon.
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Hogge’s method with the antenna unit of Taniguchi or to incorporate Taniguchi’s antenna unit into Hogge in view of the admitted prior art’ assembly circuit to arrive the claimed invention.  A motivation for doing so would be to prevent changes from original antenna characteristics after the antenna is mounted onto the housing (Taniguchi; col. 1, lines 57-60).

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Pertaining the objection to the drawings, the Replacement Sheets containing Figs. 2-3 which include the legend “Prior Art” having been approved.
Pertaining the object of claim 2 due to informalities, the amended claim 2 has overcome the objection.
Applicant’s arguments with respect to claims 1-3, 5-6, 8-11, 13-14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Pertaining the rejection of claims 19-20 under 35 U.S.C. ¶ 102(a)(1) as being anticipated by Hogge (US 5,436,405), the Applicant appears to state that "Claim 19 is generally directed to a method that includes forming a signal via in a circuit board, forming a transmission line on a first surface of the circuit board, wherein the transmission line is electrically connected to the signal via at a via transition, forming a ground structure on the first surface of the circuit board, wherein the ground structure includes an aperture that surrounds the transmission line, and placing a plurality of radio frequency suppression structures over the transmission line. The radio frequency suppression structures are electrically connected to the ground structure, and at least one of the art of suppression structures is located over the via transition. As discussed herein, at least the element of a low ohm resistor or a radio frequency suppression structure located over an area in which a signal via is electrically connected to a transmission line or over a via transition, and in which a ground planar ground structure is configured relative to the transmission line, are not taught, suggested, or describe by the cited references."  And base on the statement, the Applicant appears to generally argue that “the Hogge reference is entirely silent with respect to claim elements related to a low ohm resistor or a radio frequency suppression structure that is located over an area in which a signal via is electrically connected to the transmission line or over a via transition as recited by the amended claims. Indeed, the Hogge reference does not teach, suggest, or describe a transmission line that is associated with a signal via, much less the placement of a low impedance device over an area of a signal via, as recited by the pending claims. In addition, the Hogge reference does not teach, suggest, or describe a ground structure with an aperture that surrounds the transmission line, as recited by independent claim 19.”
Pertaining the argument of “the Hogge reference does not teach, suggest, or describe a transmission line that is associated with a signal via, much less the placement of a low impedance device over an area of a signal via, as recited by the pending claims,” the argument is noted but not persuasive because it appears to direct toward the amended claims 1-3, 5-6, 8-11, 13-14, 16-17 and newly added claims 21-24 which have been rendered obvious in the new ground of rejection discussed in the above section.
Pertaining the argument of “the Hogge reference does not teach, suggest, or describe a ground structure with an aperture that surrounds the transmission line, as recited by independent claim 19,” the argument is noted but not persuasive.  
Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson et al. (US 5,905,465).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 24, 2021